MEMORANDUM ***
The record supports the IJ’s adverse credibility finding, as Hugais’s testimony and asylum application were inconsistent, and Hugais’s corroborating evidence depends on his testimony. Substantial evidence thus supports the IJ’s finding that Hugais didn’t show he is eligible for asylum. 8 U.S.C. § 1252(b)(4)(B). Hugais is therefore also necessarily ineligible for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). Given the adverse credibility finding, Hugais’s claim for relief under the Convention Against Torture also fails because a reasonable adjudicator would not be compelled to find that it’s more likely than not that Hugais would be tortured if removed. See 8 C.F.R. § 1208.16(c)(2).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.